OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on December 7, 1966. On October 23, 1996, respondent was convicted after a jury trial in the Federal District Court for the Northern District of New York of conspiracy to commit bank fraud, bank fraud and corrupt offering of commissions for *64procuring loans, in violation of 18 USC §§ 371, 1344 and 215, respectively. On December 30,1996 (234 AD2d 1014), this Court entered an order suspending respondent and directing him to show cause why a final order of discipline should not be entered pursuant to Judiciary Law § 90 (4) (b) and (e). Respondent failed to respond and by letter waived his appearance before the Court. On August 29, 1997, respondent was sentenced in Federal District Court to concurrent terms of imprisonment of 41 months on each count.
We conclude that bank fraud is essentially similar to scheme to defraud in the first degree, a class E felony, in violation of Penal Law § 190.65 (see, Matter of Pack, 235 AD2d 124; Matter of Holm, 201 AD2d 41). Accordingly, respondent is automatically disbarred pursuant to Judiciary Law § 90 (4) (b) and (e).
Denman, P. J., Green, Pine, Callahan and Fallon, JJ., concur.
Final order of disbarment entered pursuant to Judiciary Law § 90 (4) (b) and (e).